Citation Nr: 1643008	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches disability prior to December 9, 2009, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable rating for cervical strain prior to December 9, 2009, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for left ankle sprain.  

4.  Entitlement to an initial compensable rating for right ankle sprain.

5.  Entitlement to service connection for degenerative arthritis of the left ankle.  

6.  Entitlement to service connection for degenerative arthritis of the right ankle.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from July 1991 to July 1995; in the Army from January 2004 to March 2005 and from October 2005 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a hearing before the Board; however, in November 2009, he withdrew the request in writing.

During the pendency of the appeal, a December 2009 rating decision granted the Veteran an increased 30 percent disability rating for headaches and an increased 10 percent disability rating for a neck disability, both effective December 9, 2009.  The Veteran continued to disagree with the ratings assigned; therefore, the grant of higher ratings is not a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2013, the Board remanded the claims for further development.  The case has been returned to the Board for review.  

A review of the "Virtual VA" and Veterans Benefits Management System (VBMS) systems reveals additional documents pertinent to the present appeal, to include a February 2016 Informal Hearing Presentation submitted by the Veteran's representative, a June 2013 VA examination, and VA treatment records dated through June 2013.


FINDINGS OF FACT

1.  Prior to December 9, 2009, the Veteran's headache disability was not characteristic of prostrating attacks.

2.  From December 9, 2009, the Veteran's headaches are frequently completely prostrating and prolonged, and are productive of severe economic inadaptability. 

3.  Prior to December 9, 2009, at worst, the Veteran's cervical strain was manifested by flexion to 45 degrees; extension to 35 degrees; left lateral flexion to 35 degrees; left lateral rotation to 50 degrees; right lateral flexion to 30 degrees and right lateral rotation to 50 degrees.

4.  From December 9, 2009 to June 11, 2013, the Veteran's cervical strain is manifested by painful motion, flexion to 45 degrees; extension to 45 degrees; right and left lateral flexion to 45 degrees; and right and left rotation to 80 degrees. 

5.  From June 11, 2013, the Veteran's cervical strain is manifested by painful motion and mild upper radicular nerve group impairment that is manifested by numbness and pain in the right and left upper extremities.

6.  During the pendency of the appeal, at worst, the Veteran's left ankle sprain is manifested by plantar flexion to 45 degrees, with objective evidence of pain at 45 degrees; and dorsiflexion to 20 degrees, with objective evidence of pain at 20 degrees. 

7.  During the pendency of the appeal, at worst, the Veteran's right ankle sprain is manifested by plantar flexion to 45 degrees, with objective evidence of pain at 45 degrees; and dorsiflexion to 20 degrees, with objective evidence of pain at 20 degrees.

8.  The evidence does not show a diagnosis of arthritis of the left ankle.

9.  The evidence does not show a diagnosis of arthritis of the right ankle.

10.  The Veteran does not have a left knee disability that manifested during service or is otherwise related to service; no left knee disability was incurred during the Veteran's active military service.

11.  The Veteran does not have a right knee disability that manifested during service or is otherwise related to service; no right knee disability was incurred during the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for headaches prior to December 9, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  From December 9, 2009, the criteria for a 50 percent rating, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for an initial compensable disability rating for cervical strain prior to December 9, 2009, and in excess of 10 percent prior to June 13, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § Part 4, Diagnostic Code 5237 (2015).

4.  The criteria for the assignment of a separate 20 percent initial rating for the left upper radicular nerve group associated with the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 	 §§ 4.1 -4.7, 4.71a Note 1, 4.124a, DC 8510 (2015).

5.  The criteria for the assignment of a separate 20 percent initial rating for the right upper radicular nerve group associated with the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 	 §§ 4.1 -4.7, 4.71a Note 1, 4.124a, DC 8510 (2015).

6.  The criteria for an initial compensable disability rating for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	    	 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

7.  The criteria for an initial compensable disability rating for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	    	 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

8.  The criteria for service connection for arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for a right knee disability have not been met.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Veteran was provided this required notice and information for establishing his entitlement to service connection for his disabilities in an August 2007 letter, prior to the initial adjudication of his claims in the May 2008 rating decision at issue. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With respect to the increased-rating claims, the Veteran is challenging initial evaluations assigned following the granting of service connection for his headache cervical strain and bilateral ankle sprain disabilities.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. 	 § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

An August 2009 SOC adjudicated these downstream claims after the Veteran had expressed his timely disagreement with the initial ratings assigned for his headache, cervical strain and bilateral ankle disabilities.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran with these claims by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claims.  Here, to satisfy this additional obligation, the Veteran's available VA records and identified private treatment records have been obtained and associated with the electronic file for consideration.

The Board notes that only limited service treatment records (STRs) are available.  The Veteran was notified of the limited STRs through a March 2008 letter requesting that he submit any additional military medical records in his possession.  The letter also informed the Veteran of additional evidence that he could submit to substantiate his claim.  In addition, the RO submitted a second request to the Records Management Center and associated the available records with the claims file.  The Court has held that in cases where records once in the hands of the government are presumably lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with VA's heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his headache, cervical strain and bilateral ankle disabilities  in relation to the applicable rating criteria.  He was also afforded VA examinations for his service-connection claims, which contain opinions regarding the etiologies of these other claimed disabilities, including especially in terms of any potential relationship with his military service.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In accordance with the February 2013 Board remand, the Veteran was afforded an additional VA examination and more recent VA treatment records were obtained.  The Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide these claims.  They have been given ample opportunity to present evidence and argument in support of these claims, including as mentioned during the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of these claims has been obtained and they are ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).

Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1  (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26   (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 	 1 Vet. App. 589 (1991).

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 	 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2015).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2015).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disability

The Veteran's headache disability is assigned a noncompensable rating prior to December 9, 2009, and a 10 percent rating thereafter under DC 8100.  Under this code, a 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50-percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100. (2015). 

Prior to December 9, 2009

The Veteran underwent a VA examination in February 2008 to determine the etiology of his headache disability.  He reported bi-frontal headaches that last up to two hours and photophobia with headaches.  The Veteran denied prostrating attacks, nausea and vomiting.

Medical records dated through 2009 do not indicate that the Veteran's headaches are characteristic of prostrating attacks averaging one in two months over the last several months.  In this regard, a June 2009 VA treatment note shows that the Veteran gets a headache "every time he goes in bright sun light."  He reported a throbbing pain in his head that "comes and goes" and increases with sunlight.  He stated that he gets partial relief with ibuprofen and rest.  The Veteran denied nausea, vomiting, fever, slurred speech, chest pain, shortness of breath and dizziness.  He was prescribed Fiorinal.  A July 2009 VA treatment note indicates that the Veteran denied morning headaches and reported headache onset with sun exposure.  The Fiorinal prescription was last filled in July 2009.  In September 2009, the Veteran complained of headaches during a telephonic communication with a nurse.  

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The evidence shows that the Veteran had headaches prior to December 2009; however, there is no evidence that the headaches resulted in utter physical exhaustion, helplessness or powerlessness during that time.  The medical and lay evidence prior to December 9, 2009 does not indicate that the Veteran had prostrating headaches at least once every two months.  Consequently, a compensable rating prior to December 9, 2009 is not warranted.

Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 0 percent for a headache disability for the period prior to December 9, 2009.

Since December 9, 2009

The Board finds that the Veteran is entitled to a rating in excess of 30 percent for the headache disability since December 9, 2009.  The record shows that his headaches increased in severity, and there is evidence that the headaches are with very frequent completely prostrating and prolonged attacks productive of severe economic disability.

In December 2009, the Veteran was afforded a VA examination to determine the severity of his headache disability.  He reported that his headaches now occur two to three times per week.  He stated that two headaches per week were severe and the headaches usually last for two hours.  The Veteran reported sensitivity to light and sound and occasional dizziness associated with the headaches.  He described the headaches being more intense than they were in the past.  For relief, he reported taking Butalbital.  The Veteran called out of work five to six times during the year and additionally left work early five to six times.  The examiner diagnosed the Veteran with migraine headaches that average two to three times per week with two severe headaches per week that last two hours.  

During a December 2010 VA medical visit, the Veteran reported headache and pressure that had its onset within the week of the visit.  He stated that the pain was always there and relief was sometimes obtained with medication, repositioning and rest.  Following December 2010, there is no evidence of further complaints or treatment of headaches until 2013.

In a March 2013 Disability Questionnaire complete by a private physician, the Veteran reported constant head pain on both sides of his head that worsens with physical activity.  The Veteran reported that light causes his headaches and he experiences sensitivity to light and sound.  He also reported that the head pain lasts more than two days.  The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain.  She noted that the Veteran has very frequent prostrating and prolonged attacks of non-migraine headache pain more frequently than once per month.  The Veteran reported that his constant headache pain prevented him from maintaining gainful employment.

In June 2013, the Veteran underwent another VA examination to determine the severity of his headache disability.  During this examination, the Veteran reported pulsating or throbbing head pain that lasts "all day every day."  He also reported sensitivity to light.  The examiner noted that the Veteran had no mention of headaches between September 2009 and the date of the examination.  He determined that the Veteran did not have prolonged attacks of migraine pain or prostrating attacks of non-migraine headache pain.  

The evidence warrants a 50 percent rating from December 9, 2009.  The evidence shows that the Veteran has frequent prostrating attacks as noted by the December 2009 VA examiner and the private physician who completed the March 2013 Disability Benefits Questionnaire.  Notably, the VA examiner indicated that the Veteran has six headaches per month that incapacitate the Veteran, and the private physician indicated that the Veteran has prostrating attacks of non-migraine headache pain more frequently than once per month.  The Board also accepts the Veteran's lay statements regarding ability to work due to the severity of his headaches, and this was noted by the March 2013 Disability Benefits Questionnaire.  

The Board considered the June 2013 VA examination; however, the Board assigns more probative weight to the December 2009 VA examination and the March 2013 Disability Benefits Questionnaire.  While the June 2013 VA examiner found that the Veteran did not mention headaches as a symptom between September 2009 and the date of the examination, this finding is inconsistent with the record.  As noted above, the Veteran was treated in December 2010 for headaches.  

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the period beginning December 9, 2009.  The Board further notes that this is the maximum schedular rating available under Diagnostic Code 8100. 

Cervical Strain

The Veteran's cervical strain disability is assigned a noncompensable disability rating prior to December 9, 2009, and a 10 percent rating thereafter under DC 5237.  Under this code, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

The normal combined range of motion of the cervical spine is 340 degrees.

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code. See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Prior to December 9, 2009

The evidence shows that a compensable rating prior to December 9, 2009 is not warranted.  In this regard, VA examination dated February 2008, the Veteran had the Veteran had flexion to 45 degrees, extension to 45 degrees, with lateral flexion to 45 degrees bilaterally and lateral rotation to 80 degrees bilaterally.  Repetitive-use testing results were the same without additional loss of motion or additional loss of function.  There was tenderness; however, the examiner noted that there was no apparent pain, loss of motion, weakness, fatigability or loss of coordination during pre or post repetitive-use testing.  X-ray results were negative.  The examiner diagnosed the Veteran with a cervical strain.

The Veteran's VA and private treatment records do not show range of motion testing.  An April 2009 VA treatment note shows complaint of neck pain and stiffness.  A May 2007 private treatment record shows that the Veteran's craniocervical junction was satisfactory.  June 2007 X-rays showed no abnormal marrow edema or soft tissue edema of the cervical spine.  No acute fracture was identified.

Upon review of the record, there is no evidence that the Veteran's cervical spine strain warrants a compensable rating prior to December 9, 2009.  The record does not show evidence of painful motion during this period.  There was no weakness, decreased strength, or decreased reflexes; there was no abnormal gait or spinal contour as a result of her chronic cervical strain.  Thus, applying the facts to the criteria set forth above, the Veteran is not entitled to an initial compensable rating prior to December 9, 2009.  Considering the lay and medical evidence of record, the Board finds that there is adequate evidence regarding the functional impact of the Veteran's disability on his range of motion and that the range of motion was greater than that represented by a 10 percent rating.

Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 0 percent for a cervical strain for the period prior to December 9, 2009.

From December 9, 2009

The December 2009 VA examination showed that the Veteran's forward flexion was 45 degrees without pain; extension was to 45 degrees without pain; right and left lateral flexion was to 45 degrees without pain; and right and left rotation was to 80 degrees with complaints of pain at 80 degrees.  The Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He reported increased pain on repetitive motion testing.  He also reported numbness to the right arm.  There were no palpable muscle spasms, tenderness to palpation, or crepitus on range of motion testing.  

The March 2013 Disability Benefits Questionnaire showed that the Veteran had forward flexion to 45 degrees or greater with evidence of painful motion at 45 degrees or greater; extension to 35 degrees with evidence of painful motion at 35 degrees; right lateral flexion to 30 degrees with painful motion at 35 degrees; left lateral flexion to 35 degrees with painful motion at 35 degrees; and right and left lateral rotation to 50 degrees with painful motion at 50 degrees.  Following repetitive-use testing, the changes were as follows: Right lateral flexion was to 35 degrees, and right and left lateral rotation was to 45 degrees.  There was also additional pain on movement and less movement than normal.  Sensory examination showed normal findings and there was no evidence of radicular pain.  The Veteran had no other neurologic abnormalities, intervertebral disc syndrome (IVDS), scars, or other pertinent physical findings.  The examiner noted that the Veteran's cervical spine disability had an impact on his ability to work as it caused him pain with heavy lifting.

The Board finds that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for the entire appellate rating period.  The evidence shows that the Veteran's range of motion is within normal limits with some objective signs of pain.  There is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, which is required to warrant the next higher rating of 20 percent.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  The medical evidence includes physical examination which did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the December 2009 and June 2013 VA examination reports, and the March 2013 Disability Benefits Questionnaire.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  

The June 2013 VA examination results show that the Veteran has forward flexion to 45 degrees with pain at 45 degrees; extension to 45 degrees with pain at 45 degrees; right and left lateral flexion to 45 degrees with pain at 45 degrees; and right and left lateral rotation to 80 degrees with pain at 80 degrees.  There was no change in range of motion upon repetitive-use testing; however, there was additional pain on movement.  He did not have IVDS, guarding or muscle spasm.  The examiner noted that the Veteran had localized tenderness or pain to palpation and normal sensory results.  He also noted that the Veteran had radicular pain symptoms, to include mild intermittent pain in his bilateral upper extremities; mild paresthesias and/or dysethesias in his bilateral upper extremities, and mild numbness in his bilateral upper extremities.  X-rays showed that the Veteran degenerative joint disease of the cervical spine.

Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a cervical strain for the period since December 9, 2009.

Associated Neurological Abnormalities of the Cervical Spine

As noted above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.

Here, the June 2013 VA examination reflects that the upper radicular nerve groups of the Veteran's right and left upper extremities are affected by his cervical spine disability.  The examiner characterized the radicular pain symptoms as mild.  As there is evidence of objective neurologic abnormalities, the Board will apply the corresponding Diagnostic Code to afford separate neurological evaluations.

In this regard, based on the Veteran's complaints of pain and the June 2013 VA examiner's description of the Veteran's radicular pain symptoms as "mild," the Board finds that separate 20 percent disability ratings are warranted for the left and right upper extremities under 38 C.F.R. § 4.124a , Diagnostic Code 8510 for mild symptoms.

The Board also finds that the next-higher evaluations (40 in the major upper extremity and 30 percent in the minor upper extremity) under Diagnostic Code 8510 are not warranted in either upper extremity.  The record does not indicate that the Veteran experiences significant light touch, pinprick, or positional sensory impairment.  As such, the record does not indicate that the Veteran experiences moderate incomplete paralysis of the upper radicular as would be required for increased disability ratings.

Based on this record, the Board finds that the Veteran's neurological manifestations, based on all the lay and medical evidence, is mild in nature and there is no indication that moderate neurological manifestations exist.  Also, the date assigned in June 2013 as this is the first evidence of objective neurological abnormalities.  There are not medical records that indicate that the disability is more than mild in each upper extremity, and the June 2013 VA examination specifically notes that the disability is mild in mature.  In the earlier March 2013 DBQ, the clinician indicated that there was not this disability.

Left and Right Ankle Sprain

The Veteran's left and right ankle strain disabilities are assigned separate noncompensable disability ratings under DC 5271.  Under DC 5271, (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, the Board finds that the weight of the evidence demonstrates that a noncompensable rating is warranted for the period on appeal.  

The February 2008 VA examination showed that the Veteran had left and right ankle dorsiflexion to 20 degrees, left and right plantar flexion to 45 degrees, left and right ankle inversion to 30 degrees and left and right eversion to 15 degrees.  Repetitive-use test results showed no change in range of motion.  There was no evidence of pain, loss of motion, weakness, fatigability, or loss of coordination, to include post repetitive-use.  There was also no visible arthropathy, effusion, or ligamentous laxity.  No evidence or arthritis was noted. 

During the December 2009 VA examination, the Veteran reported painful clicking and popping, and occasional swelling in his bilateral ankles.  He also reported flare-ups and feelings of "giving way" that have caused him to stumble and fall.  He stated that pain medication does not provide relief.   Walking is limited to .5 miles and standing is limited to two hours before he must rest.  Physical examination revealed tenderness to palpation along the anterolateral aspect.  Range of motion test results were normal with bilateral dorsiflexion to 20 degrees and bilateral plantar flexion to 45 degrees.  There was no increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive-use testing.  The examiner noted that there was no forefoot pain with torsion, no callus formations, and no evidence of abnormal weight bearing.  The ankle was stable to inversion, eversion and anterior drawer.  

The March 2013 Disability Benefits Questionnaire showed that the Veteran's bilateral ankle range of motion was again within normal limits with dorsiflexion to 20 degrees with pain at 20 degrees and plantar flexion to 45 degrees with pain at 45 degrees.  Repetitive-use test results showed no change in range of motion.  The examiner noted additional pain on movement in both ankles following repetitive-use testing.  The examiner also noted localized tenderness or pain on palpation of joints of both ankles.  There was no objective evidence to support a diagnosis of degenerative arthritis of the bilateral ankles. 

On a June 2013 VA examination report, bilateral ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was no evidence of pain, to include upon repetitive-use testing.  The examiner noted interference with sitting, standing and weight-bearing, and localized tenderness or pain on palpation of both ankles.  There was no laxity or ankylosis.  X-ray results did not show any abnormal findings, to include arthritis.  

The Board finds that the Veteran is not entitled to a rating in excess of 0 percent for his bilateral ankle disability.  In order to warrant a 10 percent rating, there must be the functional equivalent of moderate limitation in range of motion.  During the entire appellate period, the Veteran demonstrated full range of motion of his left and right ankles.  The Board finds that neither moderate nor marked limitation of ankle motion is shown on the evidence of record to warrant a compensable rating.  A higher schedular rating is not warranted even considering functional impairment.  Although the Veteran reported pain on use, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Board acknowledges the pain on movement and localized tenderness or pain noted on the March 2013 Disability Benefits Questionnaire.  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   The Board also acknowledges the noted interference with sitting, standing and weight-bearing on the June 2013 VA examination.  However, as noted, the Veteran had a normal gait and normal range of motion with no evidence of pain.  Based on a review of the evidence, the Veteran does not meet the criteria for a compensable for the left or right ankle disabilities.

There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.  Furthermore, none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under DC 5270. 38 C.F.R. § 4.71a (2015).  Likewise, under DC 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under DCs 5273 and 5274, as there is no evidence of malunion of the oscalcis or astragalus, or of an astragalectomy.  See 38 C.F.R. 	 § 4.71a, DCs 5273 and 5274.

The Board finds that the lay and medical evidence of record adequately addressing the functional impact caused by the service-connected bilateral ankle sprains but finds that the evidence, when all of it is considered, does not reveal limitations that are of the moderate level or higher under DC 5272.  


Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 0 percent for the left and right ankle disabilities for the entire appellate period. 

Extraschedular Evaluation

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 	 § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's symptoms pertaining to his headaches are primarily manifested by severe headache pain and sensitivity to light.  DC 8100 considers all symptoms associated with migraines which cumulate into causing prostrating attacks and economic inadaptability, and as such, allows for a wide variety of associated symptoms beyond just the headache pain that has been reported by the Veteran, such as sensitivity to light and dizziness.  
Similarly, there is no indication that the average industrial impairment from the cervical strain and bilateral ankle disabilities is in excess of that contemplated by the assigned ratings.  There is no indication that the Veteran was hospitalized or received any major treatment at any time for any of these disabilities during the period on appeal.  There is also no indication or that these disabilities caused marked interference with the Veteran's employment. 

The Board finds no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran also has not alleged any additional functional impairment caused by the collective impact of his service-connected disabilities, nor is there any medical evidence demonstrating such.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment. Yancy v. McDonald, 27 Vet. App. 484, 490 (2016). (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362   (2014). 

The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Rice

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for a higher schedular rating for his headache disability, cervical strain and bilateral ankle disability, and the record reflects that the Veteran has claimed that his disabilities prevent him from maintaining substantially gainful employment due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  In this case, the Veteran and the record have raised the question of unemployability; however, the evidence does not show that his headache, cervical strain or bilateral ankle disabilities (this issues before the Board) render the Veteran unable to maintain gainful employment.  Instead, there is evidence that raises whether multiple disabilities, to include the service-connected PTSD, together cause unemployability.  The issue of PTSD is not before the Board.  Under this procedural history and the facts of the case, as the issue of TDIU is raised as to multiple disabilities to include a service-connected disability not in appellate status, the Board finds that the holding of Rice is not applicable to this case.  See 38 C.F.R. § 4.16.

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  (West 2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 	 	 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996). 

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 	 	 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

Arthritis of the Left and Right Ankles

As indicated above, the evidence does not show that the Veteran has a diagnosis of arthritis of the left or right ankle.  In this regard, the February 2008, December 2009 and June 2013 VA examinations note the absence of bilateral ankle arthritis in the Veteran's x-rays.  Likewise, the March 2013 Disability Benefits Questionnaire notes the absence of objective evidence to support a diagnosis of degenerative joint disease of the bilateral ankles.  

The claim for service connection for arthritis of the bilateral ankles fails because the record does not support a finding that the Veteran was ever diagnosed with arthritis of either ankle.  In other words, the evidence does not indicate the most essential element of the claim - the diagnosis of the ankle arthritis.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent evidence to exist).  In McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when he has the disability at the time the VA claim is filed or during the pendency of the claim, even if the disability later resolves prior to VA's adjudication of the claim.  Here, though, there is no indication of the existence of any right or left ankle arthritis.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, and that service connection for right and left ankle arthritis is not warranted.  Because the preponderance of the evidence is against each one of these two service connection claims, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Left and Right Knee Disability

The Veteran contends that he is entitled to service connection for a left and right knee disability.  He maintains that his knee disabilities warrant service connection for degenerative arthritis and originated in service.  See the January 2013 Appellant's Brief; the February 2016 Post-Remand Brief.

The Veteran has a current disability as he was diagnosed with chronic strain of the bilateral knees.  See the May 2010 VA examination.  He was also diagnosed with myofascial knee pain syndrome.  See the June 2013 VA examination.  Thus, the first element of service connection has been met.  

STRs contain a National Guard record, specifically a statement of medical examination and duty status, indicating that the Veteran received treatment for an injury incurred in the line of duty and manifested by swelling and pain of the knee joints, during a period of INACTDUTRA in May 1999.  Thus, the second element of service connection has been met.  

The question remains whether there is a nexus, or link, between the Veteran's current disability and his in-service injury.  

In accordance with the February 2013 Board Remand, the Veteran was afforded a VA examination to determine the etiology of his left and right knee disabilities.  During the examination, the Veteran reported that he experience popping, swelling and pain in his bilateral knees.  He also reported that that his left kneecap "feels different" and his knees hurt if he stands or sits too long.

Upon physical examination, the examiner opined that the Veteran's current bilateral knee disability was less likely as not related to his INACDUTRA injury.  The examiner reasoned although the STRS show that the Veteran had a line of duty investigation for a complaint of knee pain/swelling associated with a physical fitness test in 1999, there is no medical documentation of treatment.  The examiner noted that during his May 2000 periodic physical examination, the Veteran denied knee problems and no knee disorders were documented.  Further, during a 2007 predeployment health assessment, the Veteran did not report any knee issues.  Conversely, he described his health in general as excellent.  The examiner further noted that VA treatment records from January 2008 through June 2013 show a single complaint of knee pain in April 2009.  Imaging studies of the knees were performed and X-ray results did not show any arthritis of either knee.

The record lacks competent and probative evidence of a nexus between the current left and right knee disabilities and service.  The first documented post-service complaint of knee pain is in April 2009, ten years after the Veteran's complaint of knee pain in service.  Further, in May 2000, approximately one year after the in-service injury, the Veteran denied knee problems on his periodic physical examination.  

The Board assigns the June 2013 VA opinion great probative weight.  In arriving at the opinion that the bilateral knee disability is less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the limited STRs, treatment records and the Veteran's statements, and presented a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008).

The Veteran is competent to provide statements to the extent that he reported what happened to him during service.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's statements suggesting that his bilateral knee disability had onset in service are not credible.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether the lay statements are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the facial plausibility that the Veteran's current bilateral knee pain first complained about approximately 10 years after his 1999 in-service injury is caused by that in-service injury, is diminished by the denial of knee problems in 2000 and his self-report of "excellent" health in 2007.  

The Veteran's essential contention of a nexus between his current bilateral knee disability and the reported bilateral knee injury in service has been fully investigated as mandated by the Court's decision in Jandreau.  The competent and probative evidence indicates that his current bilateral knee disability is not related to his active service.

Neither the Veteran's diagnoses of chronic strain of the bilateral knees nor his myofascial knee pain syndrome are considered a "chronic disease" listed under 	 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d at 1331.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim for service connection for left and right knee disabilities.

ORDER

An initial compensable rating for headaches as secondary to a service-connected left eye disability prior to December 9, 2009 is denied.

For the period beginning December 9, 2009, a rating of 50 percent for headaches is granted. 

An initial compensable rating for cervical strain prior to December 9, 2009, and in excess of 10 percent from December 9, 2009 is denied.

An initial compensable rating for left ankle sprain is denied.  

An initial compensable rating for right ankle sprain is denied.

Service connection for degenerative arthritis of the left ankle is denied.

Service connection for degenerative arthritis of the right ankle is denied.


Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

A separate disability evaluation of 20 percent under Diagnostic Code 8510 for impairment of the left upper radicular group nerve is granted, subject to the regulations governing the payment of monetary awards.

A separate disability evaluation of 20 percent under Diagnostic Code 8510 for impairment of the right upper radicular group nerve is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


